Citation Nr: 0520217	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-03 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.








ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served in the Puerto Rico Air National Guard 
beginning in 1978, include a period of active duty for 
training (ACDUTRA) in November and December 1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In September 1998 and July 2003, the Board remanded the claim 
for further procedural and evidentiary development.  As the 
RO substantially completed the Board's remand directives, no 
further action is needed to ensure compliance.  Stegall v. 
West, 11 Vet.App. 268 (1998).


FINDING OF FACT

Apart from that which is encompassed in the service-connected 
disability of the cervical spine, a separate bilateral 
shoulder disability is not shown.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

In complying with the Board's remand in July 2003, the RO 
notified the veteran of the VCAA by letter in April 2004, 
which followed the October 1997 adjudication of the claim.  
The VCAA notice included the type of evidence needed to 
substantiate the claim of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also informed that 
VA would obtain VA records and records of other Federal 
agencies and that she could submit private medical records or 
with her authorization VA would obtain private medical 
records on her behalf.  The RO requested that the veteran 
submit any evidence in her possession that pertained to the 
claim.  The veteran was given 60 days to respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of her claim and she had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background

The service medical records disclose that while on active 
duty for training in December 1996 the veteran slipped on ice 
and hit the back of her head.  The emergency room report 
shows that she complained of neck and bilateral shoulder 
pain.  The findings included right-sided trapezius 
tenderness.  On follow-up in January 1997, the pertinent 
findings were trapezius and rhomboid spasms.  

On VA examination in March 1997, the veteran complained of 
cervical pain, radiating to arms with occasional numbness of 
the arms and hands.  The diagnoses included bilateral 
trapezius myositis.

VA records disclose that in June 1997 the veteran complained 
of neck pain, radiating to the shoulders.  The impression was 
bilateral upper trapezius muscle spasms.  In February 1998, 
she complained of numbness in upper extremities.  The 
pertinent finding was muscle spasms of the upper back and 
trapezius region.  

On neurological examinations in June 1998 and January 1999 by 
the United States Air Force (USAF), there was no specific 
finding relating to the shoulders. 

In April 1999, the USAF Physical Evaluation Board found the 
veteran unfit for duty due to chronic low back and neck pain 
associated with degenerative disc disease after the fall in 
December 1996 and cephalgia. 

On neurology examination in September 1999 by M.S., M.D., the 
veteran had tenderness in the shoulders with decreased range 
of motion. 

On VA examination in January 2000, history included the 
veteran's involvement in a vehicle accident in 1988, in which 
she sustained a whiplash injury, and the injury in 1996.  She 
complained of generalized joint pain.  The diagnosis was 
post-whiplash injury in 1988, post-trauma to head and back in 
1996, and post-traumatic headaches.  

In a June 2001 rating decision, the RO granted service 
connection for residuals of a cervical injury with numbness 
of the arms, 30 percent disabling, and post-traumatic 
headaches, 10 percent disabling.  In an August 2002 rating 
decision, the RO granted service connection for residuals of 
a lumbosacral injury, 20 percent disabling. 

On VA examination in May 2004, the veteran complained of pain 
in all joints, including the upper extremities.  She denied 
direct trauma to the shoulders.  On examination of both 
shoulders, there was full range of motion and manual muscle 
strength was 4.5/5.  It was noted that the veteran had no 
limitation of range of motion, but she did complain of pain.  
There was no fatigue, weakness, or lack of endurance 
following repetitive use during examination.  There was no 
shoulder instability.  There was tenderness to palpation of 
the lateral shoulders.  The diagnosis was diffuse shoulder 
trapezii upper extremity pain with no specific shoulder pain 
or pathology found.  The examiner expressed the opinion that 
the veteran did not have a chronic disability of the 
shoulders, and that the diffused pain of the upper 
extremities was likely due to the service-connected cervical 
herniated nucleus pulposus.  

General Principles of Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Analysis

The service medical records show that in 1996 the veteran 
injured her cervical spine in a fall, and she subsequently 
complained of shoulder pain.  There was no specific shoulder 
injury.  After service, the veteran has had pain in the 
muscles about the shoulders, but no specific shoulder pain or 
pathology has been found.  

The first Hickson element is medical evidence of a current 
disability.  In this case, the pain alone in the muscles 
supporting the shoulders is not a disability because the pain 
does not derive from an in-service shoulder injury.  Rather 
the medical evidence shows that the pain in the shoulders is 
referred pain from the service-connected cervical spine 
disability.  To this extent, the muscle pain is encompassed 
in the already service-connected disability of the cervical 
spine.  

In the absence of any supportive medical evidence showing 
that the veteran currently has an existing bilateral shoulder 
disability, apart from pain attributable to the service-
connected disability of the cervical spine, the first Hickson 
element of current disability is not satisfied.  

The second Hickson element is medical or lay evidence of an 
injury during military service.  The service medical records 
do not document a bilateral shoulder injury at the time of 
the fall in 1996.  While she did sustain an injury, the 
injury was to the cervical spine and not the shoulders.  The 
second Hickson element is therefore not satisfied.

As for the third Hickson element, medical evidence of nexus 
between the claimed disability and in-service injury, there 
is medical evidence that the current muscle pain is related 
to the service-connected disability of the cervical spine and 
to this extent the pain is encompassed in the rating for the 
service-connected disability.  But there is no evidence of a 
separate shoulder disability that is related to the injury in 
service. Accordingly, the third Hickson element is not 
satisfied.   

As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves medical 
causation, competent medical evidence of a nexus or 
relationship between the current pain and service, apart from 
that which is encompassed in the service-connected disability 
of the cervical spine, is needed to support the claim.  The 
veteran as a layperson is not competent to offer an opinion 
on the medical cause of her shoulder pain.  Consequently her 
statements to the extent that the veteran associates the 
cause of the pain to the in-service injury do not constitute 
medical evidence of such a relationship.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Therefore, the Board must reject 
the statements as favorable evidence linking shoulder pain, 
apart from that which is encompassed in the service-connected 
disability of the cervical spine, to service.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record a bilateral shoulder 
disability, apart from that which is encompassed in the 
service-connected disability of the cervical spine, is not 
shown.  As the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral shoulder disability is 
denied.


____________________________________________
GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


